      Case 1:19-cv-04355-LGS-GWG Document 578 Filed 09/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,                                           :    ORDER

                 Plaintiff,                                   :      19 Civ. 4355 (LGS) (GWG)

        -v.-                                                  :

COLLECTOR’S COFFEE INC., et al.,                              :

                  Defendants.                                  :
---------------------------------------------------------------x
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

        With regard to the application in Docket ## 561 and 562, it appears that that the SEC
seeks to have a telephone conference solely for the purpose of determining “the types of
questions Defendants would ask on a topic-by-topic basis at the proposed depositions” so that the
“SEC could proffer answers to these questions.” (Docket # 562). The defendants never
responded to this request (or, indeed, to the application for a protective order). The Court
believes that the exploration is a worthwhile one but that it is best done in writing. Accordingly,
the defendants seeking the depositions are directed to provide to the SEC, by October 6, 2020, a
listing of each specific topic area that they seek information on as to each witness. The SEC has
the option to proffer answers as to any questions by October 13, 2020. If, after this exercise is
complete, the defendants still seek to depose any of the SEC witnesses, they shall so inform the
SEC in writing by October 20, 2020. At that time, if it is still necessary, the SEC may move for
a protective order by letter or formal motion.

        In the interim, none of the requested depositions shall take place. As to the SEC’s
request for permission to make a motion to Judge Schofield for judgment on the pleadings
regarding certain defenses (Docket # 563), the request is denied without prejudice to renewal
before the undersigned (see Docket # 573) following the disposition of any application for a
protective order, in the event such renewal is necessary.

        So Ordered.

Dated: September 29, 2020
       New York, New York
